Case 20-12599-KBO   Doc 13-3   Filed 10/15/20   Page 1 of 5




                      EXHIBIT B



                    Rejection Notice
                   Case 20-12599-KBO                Doc 13-3         Filed 10/15/20          Page 2 of 5




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    YOGAWORKS, INC., et al.,                                    Case No.

                            Debtors.1                           (Joint Administration Requested)


                                NOTICE OF REJECTION OF
                       EXECUTORY CONTRACTS AND UNEXPIRED LEASES

            PLEASE TAKE NOTICE that on [                    ], 2020, the United States Bankruptcy Court
    for the District of Delaware (the “Court”) entered an order [Docket No. ___] (the “Procedures
    Order”) in the above-referenced chapter 11 cases of YogaWorks, Inc. and Yoga Works, Inc., its
    chapter 11 affiliate, the debtors and debtors in possession in the above-captioned chapter 11 cases
    (collectively, the “Debtors”), establishing, among other things, procedures (the “Rejection
    Procedures”) for the rejection of executory contracts (each a “Contract” and collectively the
    “Contracts”) and unexpired leases (each a “Lease” and collectively the “Leases”).

           PLEASE TAKE FURTHER NOTICE that pursuant to the terms of the Procedures
    Order, the Debtors hereby provide notice of their intent to reject the Contracts and Leases
    referenced in Exhibit A attached hereto or referenced below. Pursuant to the terms of the
    Procedures Order, unless a written objection is filed and served in accordance with the terms of
    the Procedures Order, the following Contracts and Leases will be rejected pursuant to section
    365(a) of the Bankruptcy Code, effective as of the date set forth below in this Notice (the
    “Rejection Date”):

             EXECUTORY CONTRACTS AND UNEXPIRED LEASES OTHER THAN
                       NONRESIDENTIAL PROPERTY LEASES

          Title/ Description of                     Name and Address                            Rejection Date
         Executory Contract or                       of Counterparty
           Unexpired Lease




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number is (1)
YogaWorks, Inc., a Delaware corporation (9105); and (2) Yoga Works, Inc., a California corporation (0457).
            Case 20-12599-KBO          Doc 13-3     Filed 10/15/20     Page 3 of 5




                 UNEXPIRED NONRESIDENTIAL REAL PROPERTY LEASES

Street Address        Name and             Date of          Description of      Rejection Date
    of Real           Address of         Vacating the         Personal
   Property           Landlord             Leased           Property to be
                                          Premises           Abandoned




        PLEASE TAKE FURTHER NOTICE that objections, if any, to this Notice must be
filed and served so that such objection is filed with the Court and actually received by the
following parties no later than fourteen (14) business days after the date of this Notice: (i)
proposed counsel to the Debtors: (a) Cozen O'Connor, 1201 North Market Street, Suite 1001,
Wilmington, DE 19801, Attn: Thomas J. Francella, Jr., Esq. (TFrancella@cozen.com), (b)
Shulman Bastian Friedman & Bui LLP, 100 Spectrum Center Drive, Suite 600, Irvine, CA
92618, Attn: Alan J. Friedman, Esq. (afriedman@shulmanbastian.com) and Melissa Davis
Lowe, Esq. (mlowe@shulmanbastian.com); and (c) Whiteford Taylor & Preston LLC, 500 N.
King Street, Suite 500, Wilmington, Delaware 19801 Attn:                  Richard W. Riley,
rriley@wtplaw.com; (ii) counsel to Serene, Randy Michelson, Esq., Michelson Law Group, 220
Montgomery Street, Suite 2100, San Francisco, CA 94104; (iii) counsel to Great Hill Partners,
Kelly Dybala, Esq., Sidley Austin, 2021 McKinney Ave., Suite 2000, Dallas, TX 75201, and
Matthew A. Clemente, Esq., Sidley Austin, One South Dearborn Street, Chicago, IL 60603; (iv)
the Office of the United States Trustee for the District of Delaware, J. Caleb Boggs Building,
844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (Attn: Benjamin
Hackman, Benjamin.A.Hackman@usdoj.gov), and (iv) counsel to any committee appointed in
these Cases.

        PLEASE TAKE FURTHER NOTICE that pursuant to the terms of the Procedures
Order, if no objection is filed and served in accordance with the above procedures, the Debtors
may submit a proposed order approving the rejection of the Contracts and/or Leases set forth on
this Notice (the “Rejection Order”), substantially in the form attached hereto as Exhibit B, for
entry by the Court under certification of counsel, and such rejection shall be deemed effective
as of the Rejection Date.

       PLEASE TAKE FURTHER NOTICE that if an objection to this Notice is timely filed
and served, the Debtors shall seek a hearing on such objection and shall provide at least seven
(7) days’ notice of such hearing to the objecting party and the Objection Notice Parties. If the
Court upholds the Debtors’ determination to reject the applicable Contract or Lease, then the
applicable Contract or Lease shall be deemed rejected (a) as of the Rejection Date or (b) as
otherwise determined by the Court as set forth in any order overruling such objection.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Procedures
Order, if the Debtors have deposited monies with the Contract or Lease counterparty as a security
deposit or otherwise, the Contract or Lease counterparty may not setoff or otherwise use such
             Case 20-12599-KBO         Doc 13-3      Filed 10/15/20     Page 4 of 5




deposit without the prior authorization of the Court.

       PLEASE TAKE FURTHER NOTICE that pursuant to the terms of the Procedures
Order, you will receive notice of any order entered rejecting any Contract or Lease set forth in
this Notice to which you are a counterparty no later than five (5) days after entry of such order.

        PLEASE TAKE FURTHER NOTICE that pursuant to the terms of the Procedures
Order, for any claim that you may assert against the Debtors as a result of the rejection of any
Contract or Lease, you must submit a proof of claim for damages arising from such rejection, on
or before the later of (a) the deadline for filing proofs of claim established by the Court in the
Debtors’ cases, or (b) thirty-five (35) days after the date of entry of the Rejection Order. If you
do not timely file such proof of claim, you shall not be treated as a creditor with respect to such
claims for voting on any chapter 11 plan in these cases and shall be forever barred from asserting
a claim for rejection damages arising from the rejection of the above-referenced Contract or
Lease and from participating in any distributions that may be made in connection with these
chapter 11 cases unless otherwise ordered by the Court.

  Dated: October ____, 2020.                 COZEN O’CONNOR
  Wilmington, Delaware
                                             /s/
                                             Thomas J. Francella, Jr., Esquire
                                             1201 North Market Street, Suite 1001
                                             Wilmington, DE 19801
                                             Telephone: (302) 295-2023
                                             Facsimile: (302) 250-4495
                                             E-Mail:
                                             TFrancella@cozen.com

                                                     and

                                             SHULMAN BASTIAN FRIEDMAN & BUI LLP
                                             Alan J. Friedman, Esquire
                                             Melissa Davis Lowe, Esquire
                                             100 Spectrum Center Drive; Suite 600
                                             Irvine, CA 92618
                                             Telephone: (949) 427-1654
                                             Facsimile: (949) 340-3000
                                             E-mail:
                                             afriedman@shulmanbastian.com
                                             mlowe@shulmanbastian.com
                                             Proposed Counsel to the Debtors and Debtors in
                                             Possession

      and
            Case 20-12599-KBO        Doc 13-3     Filed 10/15/20   Page 5 of 5




                                          WHITEFORD, TAYLOR & PRESTON LLC23
                                          Richard W. Riley (DE No. 4052)

                                          The Renaissance Centre
                                          405 North King Street, Suite 500
                                          Wilmington, Delaware 19801
                                          Telephone:   (302) 353-4144
                                          Facsimile:   (302) 661-7950
                                          Email:       rriley@wtplaw.com




2
        Whiteford, Taylor & Preston LLC operates as Whiteford Taylor & Preston L.L.P. in
jurisdictions outside of Delaware.
3
        210 Muni LLC and American Commercial Equities LLC are both landlords of the Debtors
and clients of Cozen O’Connor. As a result, Whiteford Taylor & Preston LLC will be acting as
Delaware Counsel for the Debtors in relation to the relief requested in this Motion regarding
landlords 210 Muni LLC and American Commercial Equities LLC.
